DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 are pending and considered in the present Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2009-295474) in view of Sugie (JP2000-269095, of record), Shiozaki (US 2016/0190566, of record) and Iida (US 2015/0303484, of record), hereinafter Inoue, Sugie, Shiozaki and Iida.
Regarding Claims 1 and 8, Inoue teaches a secondary battery (15) comprising a negative electrode, an electrolyte and a secondary battery positive electrode, see e.g., Fig. 9, and paras. [0016], [0042] and [0060]. The secondary battery positive electrode comprises a positive electrode current collector (1), an intermediate layer (3) provided on the positive electrode current collector (see e.g., Fig. 3) and a positive electrode mixture layer (4) provided on the intermediate layer (3) and including a positive electrode active material (see e.g., paras. [0016], and [0035]); at least one of projections of the irregularities of the positive electrode current collector penetrates an interface between the intermediate layer and the positive electrode mixture layer and projects into the positive electrode mixture layer (paras. [0017]-[0018]).
Regarding Claims 1 and 2, Inoue teaches the intermediate layer is provided on the current collector but does not teach the positive electrode current collector has a plurality of irregularities on a surface thereof, wherein an average depth of the plurality of irregularities of the positive electrode current collector is 0.6 µm or more and 2 micrometers or less. However, Sugie teaches irregularities (1a) on a surface of the current collector having an average depth between 0.5 µm to 2 micrometers enhances adhesion between the current collector and layers thereon, see e.g., para. [0010]-[0012].It would be obvious to one having ordinary skill in the art the current collector of Inoue has irregularities having an average depth between 0.5 µm  to 2 µm, as suggested by Sugie, with the expectation of enhanced adhesion between the current collector and layers thereon.
Regarding Claims 1, 4, 6 and 7, Inoue teaches the intermediate layer consists of a binder, but does not teach the intermediate layer consists of a binder and inorganic material particles (i.e., metal oxide, metal nitride, metal fluoride) having higher resistance (i.e., resistivity of 1012 Ω cm or more) than the positive electrode active material, wherein a median particle diameter of the inorganic material particles is 0.2 µm or more and 1.0 µm or less. However, Shiozaki teaches the inclusion of inorganic material particles (e.g., manganese oxide, silicon dioxide, titanium dioxide, aluminum oxide) having higher resistance than the positive electrode active material in the intermediate layer between the active material layer and current collector offers heat generation preventing effects; specifically, the intermediate layer having the heat generation preventing function consists of binder and inorganic material particles, see e.g., Battery B2, paras. [0027]-[0030], [0053], [0064]. It would be obvious to one having ordinary skill in the art the intermediate layer of Inoue consists of a binder and inorganic material particles having higher resistance than the positive electrode active material with the expectation of heat generation preventing effects. Moreover, Iida utilizes inorganic material particles (e.g., silica, alumina, titanium oxide, etc.) to achieve similar safety functions with respect heat generation; specifically, an intermediate layer including inorganic material particles is provided on the current collector to achieve a PTC characteristic (temperature resistance, hence preventing heat generation) during abnormal heat generation, thereby providing a safety function, wherein an average particle diameter of the inorganic particles in the intermediate layer is between 0.001 to 10 micrometers, see e.g., paras. [0013], [0015], [0045], [0073]-[0074]. It would be obvious to one having ordinary skill in the art the average particle diameter of the inorganic material particles of Inoue, as modified by Shiozaki, is between 0.2 µm to 1.0 µm with the expectation of heat generation preventing effects (i.e., temperature resistance), hence improved safety, as suggested by Iida. 
Further regarding Claim 7, "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01. The inorganic particles suggested in the prior art (e.g., aluminum oxide, silicon oxide, etc.) are structurally/chemically identical to those listed in the instant published disclosure (see e.g., para. [0033]); thus, the prior art inherently teaches the claimed property (i.e., resistivity of 1012 Ω cm or more).
Regarding Claim 3, as detailed above, Inoue was modified by Shiozaki and Iida to teach the inclusion of inorganic material particles having a median particle diameter between 0.2 µm to 1.0 µm with the expectation of heat generation preventing effects (i.e., temperature resistance), hence improved safety. Additionally, the current collector of Inoue was modified by Sugie to teach the irregularities of the current collector having a depth of 0.6 µm or more, with the expectation improved adhesion between the current collector and layers thereon. In view of the foregoing, the prior art suggests a ratio of median particle diameter of the inorganic particles to the average depth of the irregularities of the current collector is between 5:20 (i.e., 0.25) to 5:6 (i.e., 0.83); for example, 0.5 µm/1µm = 0.5), as claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also MPEP 2144.05.
Regarding Claim 5, Inoue does not explicitly disclose a length of recesses of the current collector in contact with the intermediate layer with respect to a length of the projections of the current collector in contact with the active material is 0.8 or more and 1.8 or less. However, such a feature appears to be the result of routine experimentation and/or optimization; a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product, MPEP 2144.02, II.
Inoue was modified by Sugie to teach a plurality of irregularities on the surface of the current collector wherein an average depth of the plurality of irregularities is 0.6 µm or more and 2 micrometers or less to enhanced adhesion between the current collector and layers thereon. (see e.g., the rejection of claim 1). Further, Inoue teaches completely or partially covering the current collector with the intermediate layer effects the adhesion of the active material layer thereon and battery performance (e.g., capacity retention after 500 cycles, low temperature discharge capacity), see e.g., Table 1. That is, when the intermediate layer completely covers the current collector, no part of the current collector is exposed to the active material layer, thereby making the length of projections in contact with the active material layer zero, while the length of the recess in contact with the intermediate is equal to the entire depth of the irregularity, and leads to high adhesion, but decreased low temperature discharge capacity compared to an example with no resin layer (see e.g., Comparison examples 1 and 2 in Table 1). On the other hand, only partially covering the current collector with the intermediate layer (e.g., 5 % to 80%, Examples 1-4 in Table 1) allows the surface of the current collector to be partially exposed, and directly contacting with active material layer. Inoue teaches increasing the contact area between the current collector and active material layer, which results from lower coverage of the intermediate layer, is desirable from the view point of battery performance (higher capacity retention and higher low temperature discharge capacity) due to smaller electrical contact resistance (paras. [0018], and [0054]-[0057] and Table 1, see Example 3 compared to Comparative Examples 1-2). That is, Inoue has realized the coverage of the intermediate layer is a result effective variable with respect to adhesion strength (i.e., more or less intermediate layer fills the recesses (irregularities) of the current collector), and contact area between the current collector and active material layer is a result effective variable with respect to battery performance (capacity retention and low temperature discharge). It would be obvious to one having ordinary skill in the art to modify the length of the projections of the current collector in contact with the active material with respect to the length of the recesses in contact with the intermediate layer with the expectation of effecting the surface area contact of the current collector with the active material and adhesion strength between the current collector and active material layer, thereby effecting battery performance. 
  
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue, Sugie, Shiozaki and Iida, further in view of Takeuchi (WO2012128274, of record), Takeuchi.
The features of claim 3 are obvious over Inoue, Sugie, Shiozaki and Iida, as detailed above; they are further supported by Takeuchi. Specifically, Takeuchi teaches a current collector 3 with irregularities thereon (see Fig. 4 which shows concave recesses and convex portions); the current collector includes an intermediate layer (PTC layer 2) comprising particles (12, 13) on the irregularities of the current collector and an active material layer (1) on the intermediate layer (2), see e.g., Fig. 4 and lines 93-140, 207-215, 231-238, and 264-270. The particles have a particle size smaller than the roughening of the current collector, such that the particles fill the recesses of the roughened surface and more effectively cut current due to an increase in electrical resistance when the battery temperature rises, thereby improving safety, see e.g., lines 137-140, 152-0162, and 239-252. In view of the foregoing, Takeuchi supports the ratio of the particle diameter of the inorganic particles to the average depth of the irregularities of the current collector is between 5:20 (i.e., 0.25) to 5:6 (i.e., 0.83), as suggested by Inoue, Sugie, Shiozaki and Iida, from the view point of increasing electrical resistance to improve safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729